UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
MARTIN DWIGHT RANDALL, CIVIL DOCKET NO. 1:19-CV-1158-P
Petitioner
VERSUS JUDGE DRELL

UNITED STATES OF AMERICA, MAGISTRATE JUDGE PEREZ-MONTES

ET AL.,
Respondents

JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (Doc. 9), and after a de novo review of the record
including the Objections filed by Petitioner (Docs. 10, 11), and having determined
that the findings and recommendation are correct under the applicable law;

IT IS ORDERED that the sentence computation claim is hereby DENIED and
DISMISSED WITH PREJUDICE. Because the claim of ineffective assistance of
counsel and the request for a new trial must be raised in a motion under § 2255, these
claims are DISMISSED for lack of jurisdiction, WITH PREJUDICE as to the
jurisdictional issue, and WITHOUT PREJUDICE as to the merits of the claims.

re
THUS DONE AND SIGNED at Alexandria, Louisiana, this ZL day of

Nevemgeye, 2019.

 

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
